Citation Nr: 0606720	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a migraine headache 
condition.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 5, 1975 to 
February 23, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In August 1996, the RO received the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability (to include PTSD) and a migraine headache 
condition.  The August 1997 rating decision denied the 
claims, and she appealed. 

The veteran presented testimony at a videoconference hearing 
which was chaired by the undersigned Veterans Law Judge in 
July 2002.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  Following the hearing, 
the Board undertook additional evidentiary development of the 
issues on appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a) (2) (2002).  The Board requested and obtained 
specific VA medical records.  When those records were 
obtained, the Board notified the veteran of the additional 
evidence in compliance with its Rule of Practice 903. See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 20.903].

Subsequent to the Board's development action, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 27 F.3d 1339 (Fed. Cir. 2003) [DAV].  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  As a result of 
the Federal Circuit's decision in DAV, the Board remanded the 
case in June 2003.  The Board's remand also requested that 
the RO comply with the notice and duty-to-assist provision of 
the Veterans Claims Assistance Act of 2000 (VCAA), and 
further requested that the claims be readjudicated by the RO.  

After the additional development requested by the Board was 
completed, the RO again denied the veteran's claims in 
supplemental statements of the case (SSOCs) dated in November 
2004 and August 2005.  The case is now once again before the 
Board.


FINDINGS OF FACT

1.  A psychiatric disorder was not diagnosed in service; and 
the record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

2.  The medical evidence does not indicate that the veteran's 
diagnosed depression and anxiety are related to her service. 

3.  A preponderance of the medical and other evidence of 
record does not demonstrate that the veteran's migraine 
headache condition is related to her service.


CONCLUSIONS OF LAW

1.  A acquired psychiatric disability, including PTSD, was 
neither incurred in nor aggravated by the veteran's active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  A migraine headache condition was neither incurred in nor 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  She 
essentially contends that this condition in the result of 
several stressful events in service, including an alleged in-
service rape.  She also seeks service connection for a 
migraine headache condition, claiming that such is either the 
direct result of her military service or secondary to her 
psychiatric disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 1997 statement of the case (SOC) 
and numerous SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on her claims, and of 
the particular deficiencies in the evidence with respect to 
her claims.  

More significantly, letters were sent to the veteran in July 
2003, April 2004, and September 2004 which were specifically 
intended to address the requirements of the VCAA.  The April 
2004 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist her "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter notified the veteran that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2003 letter instructed the veteran to 
complete the enclosed PTSD questionnaire, which was designed 
to solicit "specific details of the personal trauma 
incident(s) that resulted in [PTSD]."  This letter also 
advised the veteran to "[i]dentify any possible sources of 
information and evidence such as police reports or medical 
treatment records for assault or rape."  She was also asked 
to "[s]end us supporting statements from any individuals 
with whom you may have discussed the incident . . . [f]urnish 
copies of correspondence you may have sent to close friends 
or relatives in which you related information about the 
incident."

With respect to medical records, the July 2003 letter 
instructed the veteran to "[c]omplete, sign and return an 
enclosed VA Form(s) 21-4142.  With respect to VA medical 
records, the veteran was advised that if "you have been 
treated for this condition at a VA medical facility, furnish 
the date(s) and place(s) . . . [w]e will obtain the 
report(s)."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2004 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f the 
evidence is in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of her claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
August 1997, several years before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the July 2003 2002, April 2004, and September 2004 
VCAA letters.  Her claims were then readjudicated in the 
November 2004 and August 2005 SSOCs, after she was provided 
with the opportunity to submit evidence and argument in 
support of her claims and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records; VA treatment records; medical records from Mt. Sinai 
Hospital, University Hospital, St. Alexis Hospital, and 
numerous private physicians.  Letters from the veteran's 
sisters as well as letters the veteran wrote to family 
members during service were also submitted.  The veteran has 
further submitted voluminous medical treatise evidence 
regarding her claimed conditions.  She has not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and presented testimony before the undersigned 
Veterans Law Judge at a July 2002 videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

(i.)  In general

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

(ii.)  Personal assault

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The veteran seeks service connection for an acquired 
psychiatric disability, including, and in particular, PTSD.  
She essentially contends her current psychiatric disability 
is the product of several stressful events during service, 
including an alleged in-service rape.

For the sake of clarity, and because service connection for 
PTSD involves some additional regulations, the Board will 
separately discuss PTSD and the other claimed psychiatric 
disabilities. 

PTSD

As noted immediately above, service connection for PTSD 
requires: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

There are of record medical diagnoses of PTSD.  Therefore, 
element (1) of 38 C.F.R. § 3.304(f) has been satisfied.  
Various VA treatment records also note that the PTSD 
diagnosis was based on the veteran's reported history of, 
inter alia, sexual assault in service.  The Board will assume 
that the veteran's currently diagnosed PTSD has at least been 
partially ascribed by competent medical evidence to the 
alleged sexual assaults in service.  Accordingly, element (2) 
of 38 C.F.R. § 3.304(f) has also been satisfied.

With respect to 38 C.F.R. § 3.304(f) element (3), there is no 
objective evidence to show combat participation by the 
veteran, and the veteran has not contended that she engaged 
in combat.  Indeed, the veteran did not serve during a time 
of war and evidently failed successfully to complete recruit 
training.  Therefore, the law requires that her claimed 
stressors be corroborated by evidence other than her lay 
testimony or the diagnosis of PTSD.  After having carefully 
reviewed the record, the Board concludes that there is no 
credible corroborating evidence of an in-service stressor.  

With respect to the purported in-service rape, the veteran 
did not provide the date of her alleged in-service rape.  
She also did not provide any other details, such as the names 
of her attacker(s) or any of other individuals who may have 
been involved.  

Astonishingly, the veteran herself claims to have no memory 
of the purported rape.
The entire thrust of the veteran's argument is that she 
"entered service a virgin" and left service 10 weeks later 
pregnant.  Because the veteran claims that she was not 
sexually active at the time, had no boyfriend, and cannot 
remember having intercourse with anyone during service, she 
asserts that her pregnancy was somehow the result of an in-
service rape.  With such negligible detail, amounting to no 
detail at all, it is manifestly  impossible for VA to verify 
the alleged stressor.  

[The Board observes in passing that if the veteran has no 
recollection of a rape, it is difficult to see how a rape 
could serve as a stressor.]

The Board further observes that there is no indication in the 
objective record that any alleged sexual assault ever took 
place.  In particular, review of the veteran's service 
medical records is also completely negative for any complaint 
or treatment of sexual trauma. Given that the veteran herself 
claims no memory of the alleged incident, it is unsurprising 
that such records do not exist.

Moreover, no mention of a sexual assault is found in the 
veteran's post-service medical records for almost two decades 
following service, and such mention in fact appears shortly 
before the filing of her claim for monetary benefits with VA.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

The veteran also contends that she had a therapeutic abortion 
in July 1976 and that such proves the alleged sexual assault.  
Records from the Mt. Sinai Medical Center indicate that the 
veteran did in fact have an abortion in July of 1976.  These 
records, however, are completely negative for any report or 
indication of sexual assault on the part of the veteran.  
Even more significantly, these records note that the first 
day of the veteran's last menstrual period prior to her 
abortion was March 23, 1976, a full month after the veteran 
was discharged from active duty.  Thus, the veteran's post-
service medical records serve to contradict her allegations 
of leaving service pregnant.  The Board also notes that at 
her July 2002 hearing, the veteran stated that immediately 
after discharge, she was living with a male companion, thus 
raising the strong possibility that the veteran's pregnancy 
was the result of consensual post-service sexual relations.  
In any event, the contemporaneous medical evidence clearly 
indicates that she was not pregnant on leaving service, thus 
undercutting her only argument.  

The veteran also points to letters she wrote to her sister 
during service as corroborative of sexual assault.  Review of 
these letter(s), however, fails to reveal any mention of 
rape, sexual assault, or other stressful incident.  While the 
veteran did mention her belief that a fellow recruit had a 
romantic interest in her, there is no mention that the two 
engaged in any sexual activity, consensual or non-consensual.

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures or anything out of the ordinary which would be 
suggestive that a traumatic event had in fact occurred.  In 
this respect, the Board notes that the veteran was discharged 
for unsuitability after a period of unauthorized absence 
beginning in January 1976 (little over a month after she 
began basic training).  All told, and even including the 
period of unauthorized absence, the veteran was in the 
military for a period of approximately two and a half months, 
hardly enough time to establish baseline conduct and observe 
any changes.  In short, given the veteran's extremely short 
period of active duty, the fact that she had an unauthorized 
absence little over a month into recruit training , as well 
as he discharge for unsuitability, is not corroborative of 
any alleged sexual assault.

The veteran has also reported a potpourri of other stressors, 
namely that she was yelled at and verbally harassed by her 
drill instructors and that during swim training she "nearly 
drowned", allegedly because a drill instructor tried to 
drown her with a rescue pole.  As with her sexual assault 
allegation, there is no report in the veteran's medical or 
personnel records that such incidents occurred, including she 
suffered a near drowning as she now claims.  There is also no 
report of the names of the individuals involved or the 
approximate time frame that such events took place.  
Moreover, no mention of such incidents was made for nearly 
two decades following service, and then only after the 
veteran filed a claim for monetary benefits with VA.  As 
such, the veteran's statements are both uncorroborated and of 
no probative value.  

The various medical treatise evidence submitted by the 
veteran also does not serve to corroborate any of her in-
service stressors or otherwise relate any current psychiatric 
disability to her military service.  While this evidence sets 
forth general details regarding a host of psychiatric 
conditions, it does not specifically relate to the veteran's 
particular case and obviously does not contain any statement 
or indication which would serve to corroborate the veteran's 
account of her alleged in-service stressors.  As such, these 
articles are of little probative value in the instant case.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].

The Board has considered various statements submitted by the 
veteran's sisters, E.C. and B.M.  These statements generally 
report that the veteran was in good psychiatric health prior 
to military service, but that after discharge she exhibited a 
wide array of symptoms, including depression, anxiety, 
difficulty with relationships, and lack of motivation.  They 
contain no details concerning the alleged rape and simply 
repeat the veteran's contention that because she was a virgin 
on induction and pregnant at separation, she somehow must 
have been raped

The Board finds that these statements carry no weight of 
probative value because of their recent vintage and because 
the statements in essence emanate from the veteran himself.  
Neither E.C. nor B.M. was present when the incident allegedly 
occurred.  They E.C. and B.M. wrote their statements many 
decades after the alleged assault and obviously based them on 
the veteran's account of her alleged assault.  Instead, the 
Board places far greater weight of probative value on the 
contemporaneous evidence, such as the veteran's service 
medical and personnel records which show no evidence of 
sexual assault than it does on recent statements from the 
veteran's sisters made decades after the alleged rape.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]..

Boiled down to its essence, all of the evidence concerning 
the alleged in-service sexual assault (and other in-service 
incidents) emanates from the veteran herself.  The veteran's 
recent claims are not supported by contemporaneous evidence.  
The Board rejects the veteran's statements in light of the 
record as a whole.  Element (3) of 38 C.F.R. § 3.304(f) has 
therefore not been met, and the veteran's service-connection 
claim for PTSD fails on that basis.

Non-PTSD psychiatric disabilities

Service connection for an acquired psychiatric condition 
other than PTSD requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between (1) and (2).  See Hickson, 
supra.

In addition to PTSD, the veteran has been diagnosed as having 
major depression and/or an anxiety disorder.  Hickson element 
(1) has therefore arguably been met with respect to the 
veteran's non-PTSD psychiatric diagnoses.

Turning to Hickson element (2), in-service disease or injury, 
the Board will separately address disease and injury. 

The veteran's service medical records are completely negative 
for treatment or complaint of a psychiatric disability of any 
kind.  It appears that the veteran was first treated and 
diagnosed as having a psychiatric condition in the early 
1990s, nearly two decades following separation from her brief 
period of active duty.  

With respect to in-service injury, meaning in this case some 
sort of emotional trauma, there is no credible evidence of 
psychic trauma in service.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, as has been 
discussed at some length above, there is no evidence, aside 
from the veteran's own report, concerning any alleged 
stressful incident in service. The veteran's service medical 
records are devoid of any complaints or findings that pertain 
to any such purported incident.

Oddly, although the veteran has recently made the purported 
rape into a watershed event in her life, her medical history 
tells a different story.  Psychiatric reports from 1995, when 
she initially sought treatment for depression, indicate that 
the source of such depression was family and marital 
problems, not military service.  Indeed, the very first 
psychiatric record, in January 1995, was notable for its 
bland description of her service:  "Joined Navy at 18 years 
- was there for 4 months in Orlando- had honorable 
discharge."  It was only later, in connection for her claim 
for VA benefits, that the purported rape surfaced.  

The Board finds the recent statements of the veteran as to 
various in-service stressors, including the alleged rape, to 
be incredible in light of the entire record, including the 
veteran's past presentations to health care providers.  
Hickson element (2) has therefore not been satisfied as to 
the non-PTSD diagnoses.  To the extent that the veteran seeks 
service connection for an acquired psychiatric condition 
other than PTSD, her claim is denied on this basis alone.

Moreover, there is no medical opinion of record which serves 
to relate any acquired psychiatric condition to service.  
Given the lack of treatment or diagnosis of a psychiatric 
disability either during service or for many years 
thereafter, and given the lack of any credible evidence of 
any specific in-service stressor, such opinion would be a 
manifest impossibility.

The only other evidence in the claims file serving to link 
the veteran's current psychiatric disabilities to her period 
of service emanates from the veteran herself.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

Hickson element (3) has therefore also not been met and the 
veteran's service-connection claim for an acquired 
psychiatric disability other than PTSD is denied on this 
additional basis.

Conclusion

In summary, a preponderance of the evidence is against the 
veteran's service-connection claim for an acquired 
psychiatric condition, to include PTSD.  The benefit sought 
on appeal is accordingly denied.



2.  Entitlement to service connection for a migraine headache 
condition.

The veteran also seeks service connection for a migraine 
headache condition, which she claims is either directly 
related to service or secondary to her psychiatric condition.

Relevant law and regulations

The law and regulations pertaining to direct service 
connection claims has been set out above and will not be 
repeated.

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

There are of record multiple diagnoses of a migraine headache 
condition.  The first Hickson/Wallin element has clearly been 
satisfied.

The veteran's service medical records are completely negative 
for treatment or diagnosis of a migraine headache condition 
and, indeed, fail to note even a single headache.  The 
medical record does not reflect treatment or diagnosis of a 
headache condition for several years following service.  
Hickson element (2) has therefore not been met and the 
veteran's direct service-connection claim fails on this basis 
alone.  

The veteran has not been service connected for PTSD or any 
other acquired psychiatric condition.  The second Wallin 
element has therefore also not been satisfied and the 
veteran's secondary service connection claim fails on this 
basis alone.

For the sake of completeness, the Board will address the 
final Hickson/Wallin element, medical nexus.  The record 
contains no medical opinion evidence which would serve to 
relate the veteran's migraine headache condition with either 
her military service or a service-connected disability.  In 
the absence of a service-connected disability or any 
indication of a headache condition in service, such opinion 
would be a manifest impossibility.

To the extent that the veteran herself has attempted to 
provide the missing nexus evidence, as a layperson without 
medical training, she is not qualified to render a medical 
opinion on matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu, supra.  
The veteran's statements regarding medical nexus are 
accordingly lacking in probative value.  
Hickson/Wallin element (3) has therefore also not been met 
and the veteran's claim fails on this additional basis.

In short, a preponderance of the evidence is against the 
claim, and the benefit sought on appeal is denied.




ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied. 

Service connection for a migraine headache condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


